Name: Council Regulation (EC) No 1088/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Lithuania and the exportation of certain processed agricultural products to Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agricultural activity;  agri-foodstuffs;  Europe;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32003R1088Council Regulation (EC) No 1088/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Lithuania and the exportation of certain processed agricultural products to Lithuania Official Journal L 163 , 01/07/2003 P. 0038 - 0055Council Regulation (EC) No 1088/2003of 18 June 2003adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Lithuania and the exportation of certain processed agricultural products to LithuaniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Protocol 2 to the Europe Agreement between the European Communities and Lithuania, approved by Decision 98/150/EC, ECSC, Euratom of the Council and the Commission of 19 December 1997 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part(1), provides for tariff concessions for processed agricultural products originating in Lithuania. Protocol 2 was amended by the Protocol adjusting the Europe Agreement, hereinafter referred to as the "Adjusting Protocol", approved by Council Decision 98/677/EC(2), and by Decision No 5/2001 of the EU-Lithuania Association Council(3).(2) A trade agreement has recently been concluded which amends the Adjusting Protocol. The agreement aims to improve economic convergence in preparation for the accession of Lithuania to the European Union and is scheduled to enter into force not later than 1 July 2003. On the Community side that agreement lays down concessions in the form of complete liberalisation of trade for certain processed agricultural products and duty-free quotas for others. For imports outside of those quotas the provisions laid down in Protocol 2 continue to apply.(3) The procedure for adopting a decision to amend the Adjusting Protocol will not be completed in time for it to enter into force on 1 July 2003. It is therefore necessary to provide for the application of the tariff concessions made to Lithuania on an autonomous basis as from 1 July 2003.(4) For the imports of certain agricultural products no duties should be applied and for others duty-free quotas should be opened.(5) On processed agricultural products covered by Protocol 2 but not listed in this regulation or for which the quotas opened by this Regulation are exhausted the trade provision laid down in Protocol 2 should continue to apply.(6) Processed agricultural products not covered by Annex I to the Treaty should not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(4).(7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5) provides for a system for managing tariff quotas. The tariff quotas opened by this Regulation should be managed by the Community authorities and the Member States in accordance with that system.(8) The measures necessary to implement this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:Article 1From 1 July 2003 no duties shall be applied on imports of processed agricultural products originating in Lithuania listed in Annex I.Article 2The tariff quotas referred to in Annex II shall be open for 2003 from 1 July 2003 to 31 December 2003 and for 2004 under the conditions laid down therein.Article 3Processed agricultural products not listed in Annex I to the Treaty which are exported to Lithuania shall not be eligible for export refunds under Regulation (EC) No 1520/2000.Article 4For processed agricultural products which are not covered by Annex I and Annex II or for which the quotas referred to in Annex II are exhausted, the provisions laid down in Protocol 2 shall apply.Article 5The Commission may suspend the measures provided for in Articles 1, 2 and 3 in case of non-application of the reciprocal preferences agreed by Lithuania, in accordance with the procedure referred to in Article 7(2).Article 6The tariff quotas referred to in Annex II shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 71. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(7), hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 8This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 18 June 2003.For the CouncilThe PresidentG. Drys(1) OJ L 51, 20.2.1998, p. 1.(2) OJ L 321, 30.11.1998, p. 1.(3) OJ L 300, 5.11.2002, p. 18.(4) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 881/2003 (OJ L 134, 29.5.2003, p. 1).(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX IProcessed agricultural products for the imports of which no customs duties and export refunds are applied>TABLE>ANNEX IIDuty-free quotas of imports into the European Community originating in Lithuania>TABLE>